Citation Nr: 1106803	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from March 
1965 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The issue of entitlement to a compensable rating for 
hepatitis C has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran indicates he is unemployable mainly due to his 
orthopedic residuals from a motor vehicle accident occurring 
around the time of his May 1968 separation from the military.  
Recently, in a January 2011 statement, the Veteran's 
representative further argued that the Veteran's hepatitis C has 
increased in severity since last evaluated.

The Veteran has a 60 percent combined disability rating mainly 
due to residuals incurred in a MVA, to include fractures to his 
bilateral lower extremities, amputated left middle and ring 
fingers, residuals of a fracture to his mandible and degenerative 
disc disease (DDD) of the lumbar spine.  The Veteran is also 
service connected for hepatitis C, hearing loss and tinnitus.

The Veteran indicates he last worked in 1990 as a motor grader 
driver and had to cease working due to his service connected 
disabilities preventing him from performing core job functions.  
The Veteran has been in receipt of Social Security Administration 
(SSA) disability benefits since 1991.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In this case, with the exception of being afforded an 
audiological examination in August 2010, the majority of the 
Veteran's service connected disabilities were last evaluated by 
VA examination in May 2008, nearly three years ago.  These 
examiners, however, never addressed whether the Veteran was 
unemployable due solely to service-connected disabilities.  
Indeed, no such opinion is currently of record.  As indicated 
above, the Veteran further claims his conditions have worsened 
and prevent any type of employment.  

For these reasons, the Board finds new VA examinations are 
warranted to ascertain the current severity of the Veteran's 
disabilities and the impact these disabilities have on the 
Veteran's employability.

As indicated in the introduction, the Veteran's representative in 
a January 2011 statement raised a claim seeking entitlement to an 
increased rating for hepatitis C.  The Veteran's hepatitis C 
rating is currently non-compensable, and therefore an increase in 
this rating may have a significant impact in the outcome of the 
TDIU claim currently on appeal.  For these reasons, the Board 
notes the Veteran's TDIU claim is "inextricably intertwined" 
with the raised increased rating claim.  The Court has held that 
all issues "inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Here, the 
RO is advised that the TDIU issue must be adjudicated after full 
development and adjudication of the Veteran's hepatitis C claim.  
Id.

The AMC should take this opportunity to obtain records from July 
2010 to the present to ensure the file is complete.

Accordingly, the case is REMANDED for the following 
actions: 

1.  Obtain the Veteran's medical records from 
the VAMC in St. Louis, Missouri from July 
2010 to the present. All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available.

2.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for any and all appropriate examinations, to 
ascertain the current severity of all his 
service connected disabilities, to include 
residual fractures of the left and right 
femur and tibia, residuals of amputation to 
the middle and ring fingers of the left hand, 
residuals of fracture to the mandible; DDD of 
the lumbar spine, hepatitis C, hearing loss 
and tinnitus.  The examiner(s) must conduct 
all necessary tests to ascertain any 
manifestations of the Veteran's disabilities.  

The examiner is also asked to provide an 
opinion of what overall effect, if any, the 
Veteran's service-connected disabilities have 
on his ability to obtain and retain 
employment; that is, whether it would 
preclude an average person from obtaining, or 
retaining, substantially gainful employment.  

Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by non-service-connected 
disabilities.

The claims folder must be reviewed by the 
examiner, to include a copy of this Remand, 
and the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions. 

3.  After the above is complete, and after 
full development and adjudication of any 
and all inextricably intertwined claims, 
to include consideration of whether an 
extraschedular evaluation is warranted, 
readjudicate the issue remaining on appeal.  
If the claim remains denied, provide the 
Veteran a supplemental statement of the case 
(SSOC). An appropriate period of time should 
be allowed for response.

The purposes of this remand are to complete the record, and to 
ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





The claim must be afforded expeditious treatment.




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

